Exhibit 10.4

WELLS FARGO

LOAN AGREEMENT

This Loan Agreement (this "Agreement") is entered into by and between Pro-Dex,
Inc. ("Borrower") and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") and sets
forth the terms and conditions which govern all Borrower's commercial credit
accommodations from Bank, whether now existing or hereafter granted (each, a
"Credit" and collectively, "Credits"), which terms and conditions are in
addition to those set forth in any other contract, instrument or document
(collectively with this Agreement, the "Loan Documents') required by this
Agreement or heretofore or at any time hereafter delivered to Bank in connection
with any Credit.

1.         REPRESENTATIONS AND WARRANTIES.  Borrower makes the following
representations and warranties to Bank, which representations and warranties
shall be true as of the date hereof and on the date of each extension of credit
under each Credit with the same effect as though made on each such date.

1.1       Legal Status.  Borrower is a corporation, duly organized and existing
and in good standing under the laws of Colorado, and is qualified or licensed to
do business in all jurisdictions in which such qualification or licensing is
required or in which the failure to be qualified or licensed could have a
material adverse effect on Borrower.

1.2       Authorization and Validity.  Each of the Loan Documents has been duly
authorized, and upon its execution and delivery to Bank will constitute a legal,
valid and binding obligation of Borrower or the party which executes the same,
enforceable in accordance with its respective terms.

1.3       No Violation.  The execution, delivery and performance by Borrower of
each of the loan Documents do not violate any provision of law or regulation, or
contravene any provision of Borrower's Articles of Incorporation or By-Laws, or
result in any breach of or default under any agreement, indenture or other
instrument to which Borrower is a party or by which Borrower may be bound.

1.4       No Litigation.  There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower except as disclosed by Borrower to Bank in writing prior
to the date hereof.

1.5       Financial Statements.  The most recent annual financial statement of
Borrower, and all interim financial statements delivered to Bank since the date
of said annual financial statement, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, are complete and correct, present
fairly the financial condition of Borrower and disclose all liabilities of
Borrower, and have been prepared in accordance with generally accepted
accounting principles.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.

 

-1-

--------------------------------------------------------------------------------


1.6       Tax Returns.  Borrower has no knowledge of any pending assessments or
adjustments of its income tax payable with respect  to any year except as
disclosed by Borrower to Bank in writing prior the date hereof.

2.         ADDITIONAL TERMS

2.1       Conditions Precedent.  The obligation of Bank to grant any Credit is
subject to the condition that Bank shall have received all contracts,
instruments and documents, duly executed where applicable, deemed necessary by
Bank to evidence such Credit and all terms and conditions applicable thereto,
all of which shall be in form and substance satisfactory to Bank.

2.2       Application of Payments.  Each payment made on each Credit shall be
applied first, to any interest then due, second, to any fees and charges then
due, and third, to the outstanding principal balance thereof.

3.         COVENANTS.  So long as any Credit remains available or any amounts
under any Credit remain outstanding, Borrower shall, unless Bank otherwise
consents in writing:

3.1       Insurance.  Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers' compensation,
carried with companies and in amounts satisfactory to Bank, and deliver to Bank
from time to time at Bank's request schedules setting forth all insurance then
in effect.

3.2       Compliance; Laws and Regulations.  Preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of Borrower's business; and comply with the provisions of all
documents pursuant to which Borrower and/or its business, including without
limitation, all state or federal environmental, hazardous waste, health and
safety statues, and any rules or regulations adopted pursuant thereto, which
govern or affect any operations and/or properties of Borrower.

3.3       Other indebtedness.  Not create, incur, assume or permit to exist any
indebtedness or other liabilities, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, direct or continent
(including any contingent liability under any guaranty of the obligations of any
person or entity), except (a) the liabilities of Borrower to Bank, (b) trade
debt incurred by Borrower in the normal course of its business, and (c) and
other liabilities of Borrower existing as of, and disclosed to Bank in writing
prior to, the date hereof.

3.4       Merger; Consolidation; Transfer of Assets.  Not merge into or
consolidate with any other entity; nor make any substantial change in the nature
of Borrower's business as conducted as of the date hereof; nor acquire all or
substantially all of the assets of any other person or entity; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower's assets except in the ordinary course of its business.

3.5        Pledge of Assets.  Not mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except in favor of Bank and except any of the
foregoing existing as of, and disclosed to Bank in writing prior to, the date
hereof.

-2-

--------------------------------------------------------------------------------


3.6       Financial Statements.  Provide to Bank all of the following, in form
and detail satisfactory to Bank, together with such current financial and other
information as Bank from time to time may reasonably request:

(a)        As soon as available, but in no event later than 90 days after and as
of the end of each fiscal year, an audited financial statement of Borrower,
prepared by an independent certified public accountant acceptable to Bank, to
include a balance sheet, income statement and statement of cash flow, together
with all supporting scheduled and footnotes.

(b)        As soon as available, but in no event later than 45 days after and as
of each fiscal quarter, a financial statement of Borrower, prepared by Borrower
and certified as correct by an officer of Borrower authorized to borrow under
the most current Corporate Borrowing Resolution delivered by Borrower to Bank,
to include a balance sheet and income statement, together with all supporting
schedules and footnotes.

3.7       Financial Condition.  Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices, except to the extent modified by the
following definitions:

(a)        Total Liabilities divided by Tangible Net Worth not greater than 0.75
to 1.0 at any time with "Total Liabilities" defined as the aggregate of current
liabilities and non-current liabilities less subordinated debt, and with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity plus
subordinated debt less any intangible assets.

(b)        Net income after taxes not less than $1.00 on an annual basis,
determined as of each fiscal year end, and pre-tax profit not less than $1.00 on
a quarterly basis, determined as of each fiscal quarter end.

(c)        EBITDA Coverage Ratio not less than 1.50 to 1.0 as of each fiscal
year end with "EBITDA" defined as net profit before tax plus interest expense
(net of capitalized interest expense), depreciation expense and amortization
expense, and with "EBITDA Coverage Ratio" defined as EBITDA divided by the
aggregate of interest expense plus the prior period current maturity of
long-term debt and the prior period current maturity of subordinated debt.

4.         DEFAULT; REMEDIES.

4.1       Events of Default.  The occurrence of any of the following shall
constitute an "Event of Default" under this agreement:

(a)        The failure to pay any principal, interest, fees or other charges
when due under any of the Loan Documents.

            (b)        Any representation or warranty hereunder or under any
other Loan Document shall prove to be incorrect, false or misleading in any
material respect when made.

 

-3-

--------------------------------------------------------------------------------


(c)        Any violation or breach of any term or condition of this Agreement or
any other of the Loan Documents.

(d)        Any default in the payment or performance of any obligation, or any
defined event of default, under any provisions of any contract, instrument or
document pursuant to which Borrower or any guarantor hereunder has incurred debt
or any other liability or any kind to any person or entity, including Bank.

(e)        The filing of a notice of judgment lien against Borrower or any
guarantor hereunder; or the recording of any abstract of judgment against
Borrower or any such guarantor has an interest in real property; or the service
of a notice of levy and/or of a writ of attachment or execution, or other like
process, against the assets of Borrower or any such guarantor; or the entry of a
judgment against Borrower or any such guarantor.

(f)         The filing of a petition by or against Borrower or any guarantor
hereunder under any provisions of the Bankruptcy Reform Act, Title 11 of the
United States Code, as amended or recodified from time to time, or under any
similar or other law relating to bankruptcy, insolvency, reorganization or other
relief for debtors; the appointment of a receiver, trustee, custodian or
liquidator of or any part of the assets or property of Borrower or any such
guarantor; or Borrower or any such guarantor becomes insolvent, makes a general
assignment for the benefit of creditors or is generally not paying its debts as
they become due.

(g)        Any material adverse change, as determined solely by Bank, in the
financial condition of Borrower.

(h)        The death or incapacity of any individual guarantor hereunder; or the
dissolution or liquidation of Borrower or of any guarantor hereunder which is a
corporation, partnership or other type of entity.

(i)         Any change in ownership during the term hereof of an aggregate of
25% or more of the common stock of Borrower.

4.2       Remedied.  Upon the occurrence of any Event of Default: (a) the entire
balance of principal, interest, fees and other charges on each Credit shall, at
Bank's option, become immediately due and payable without presentment, demand,
protest or notice of dishonor, all of which are expressly waived by Borrower;
(b) the obligation, if any, of Bank to extend any further credit to Borrower
under any of the Loan Documents shall immediately cease and terminate; and (c)
Bank shall have all rights, powers and remedies available under each of the Loan
Documents, or accorded by law, including without limitation the right to resort
to any security for any Credit.  All rights, powers and remedies of Bank shall
be cumulative.

 

 -4-

--------------------------------------------------------------------------------


5.         MISCELLANEOUS.

5.1       No Waiver.  No delay, failure or discontinuance of Bank in exercising
any right, power or remedy under any of the Loan Documents shall effect or
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power or remedy.  Any waiver, permit, consent or approval of any kind by Bank of
any breach of or default under any of the Loan Documents, or any such waiver of
any provisions or conditions hereof, must be in writing and shall be effective
only to the extent set forth in writing.

5.2       Notices.  All notices, request and demands required under this
Agreement must be in writing, addressed to the applicable party at its address
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed given or made as follows:  (a)
if personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or 3 days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.

5.3       Costs, Expenses and Attorneys' fees.   Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), extended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, and amounts which become due to Bank
under any of the Loan Documents, and (c) the prosecution or defense of
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.

5.4       Successors: Assignment.  This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank's rights and benefits under each of the Loan Documents.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any Credit, Borrower or its
business, any guarantor of any Credit or the business of any such guarantor, or
any collateral for any Credit.

5.5       Controlling Agreement; Amendment.  In the event of any direct conflict
between any provision of this Agreement and any provision of any other Loan
Document, the terms of this Agreement shall control.  This Agreement may be
amended or modified only in writing signed by Bank and Borrower.

5.6       No Third Party Beneficiaries.  This Agreement is made and entered into
for the sole protection and benefit of the parties hereto and their respective
permitted successors and assigns, and no other person or entity shall be a third
party beneficiary of, or have any direct or indirect cause of action in
connection with, this Agreement or any other Loan Document to which hit is not a
party.

-5-

--------------------------------------------------------------------------------


5.7       Severability of Provisions.  If any provision of this Agreement shall
be held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

5.8       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

5.9       Cancellation of Prior Loan Agreements.  This Agreement cancels and
supersedes all prior loan agreements between Borrower and Bank relating to any
Credit.

6.         ARBITRATION.

6.1       Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (a) the loan and related Loan Documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (b) requests for additional
credit.

6.2       Governing Rules.  Any arbitration proceeding will (a) proceed in a
location in California selected by the American Arbitration ("AAA"); (b) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the "Rules").  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

-6-

--------------------------------------------------------------------------------


6.3       Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statues of limitation in determining
any claim.  In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator's discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication.  The arbitrator shall resolve all disputes in
accordance with the substantive law of California and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effect any award.  The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the California Rules of Civil Procedure or other applicable law. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

6.5       Discovery.  In any arbitration proceeding discovery will be permitted
in accordance with the Rules.  All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date and within 180 days of the filing
of the dispute with the AAA.  Any requests for an extension of the discovery
periods, or any discovery disputes, will be subject to final presentation and
that no alternative means for obtaining information is available.

6.6       Class Proceedings and Consolidations.  The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

6.7       Payment of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

 -7-

--------------------------------------------------------------------------------


6.8       Real Property Collateral: Judicial Reference.  Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (a) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (b) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statue of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA's selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

6.9       Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration or any of the Loan Documents or any relationship between the
parties.

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of January
4, 2006.

Pro-Dex, Inc.

By:/s/ Jeffrey Ritchey                                         
      Jeffrey Ritchey, CFO, Treasurer, Secretary

By: _/s/ Patrick Johnson__________________
       Patrick Johnson, President and CEO

Address:  151 East Columbine Avenue
                 Santa Ana, CA  92707

WELLS FARGO BANK NATIONAL ASSOCIATION

By: ______/s/ Tim Sandell V.P. for _______
       Manishi G. Parikh, Relationship Manager

Address:  2030 Main Street, Suite #900
                Irvine, CA  92614

           

-8-

--------------------------------------------------------------------------------